NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           DEC 01 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
RICHARD PIKE,                                    No. 13-16075

              Plaintiff - Appellee,              D.C. No. 3:12-cv-00283-RCJ-VPC

 v.
                                                 MEMORANDUM*
SEAN MUNSON, in his official and
individual capacities; RICK KEEMA, in
his official and individual capacities; JIM
PITTS, in his official and individual
capacities; ELKO COUNTY SHERIFF’S
OFFICE, a government entity; ELKO
COUNTY, Nevada, a government entity,

              Defendants - Appellants.



RICHARD PIKE,                                    No. 13-16083

              Plaintiff - Appellee,              D.C. No. 3:12-cv-00283-RCJ-VPC

 v.

J. BRAD HESTER, in his official and
individual capacities,

              Defendant - Appellant,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  And

SEAN MUNSON, in his official and
individual capacities; RICK KEEMA, in
his official and individual capacities; JIM
PITTS, in his official and individual
capacities; ELKO COUNTY SHERIFF’S
OFFICE, a government entity; ELKO
COUNTY, Nevada, a government entity,

               Defendants.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                         Submitted November 17, 2015**
                            San Francisco, California

Before: THOMAS, Chief Judge and IKUTA and HURWITZ, Circuit Judges.

      The defendants appeal the district court’s grant of summary judgment on

their affirmative defense of qualified immunity in Richard Pike’s favor. We have

jurisdiction under 28 U.S.C. § 1291. See Mitchell v. Forsyth, 472 U.S. 511, 530

(1985).

      The district court plainly erred in ruling that defendants’ opposition to the

motion for summary judgment was untimely. Rule 6 of the Federal Rules of Civil


          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
Procedure applies to computing any time period specified in any local rule, see

Fed. R. Civ. P. 6(a). If a party makes service by electronic means, the specified

time period for a response is extended for three additional days. See Fed. R. Civ.

P. 6(d); 5(b)(2)(E). Pike served his motion for summary judgment by electronic

means on April 2, 2013. Under local rules, a response is due within 21 days after

that date. See D. Nev. Civ. R. 7–2(e). Reading these rules together, the

defendants’ response was due April 26, 2013. The defendants’ response was

therefore timely filed on that date. Because it erred in determining that defendants’

response was untimely, the district court also erred in failing to consider the

defendants’ response and in failing to construe the facts in the light most favorable

to the defendants. Fed. R. Civ. P. 56; Tolan v. Cotton, 134 S. Ct. 1861, 1866

(2014).

      Each party will bear its own costs on appeal.

VACATED AND REMANDED.




                                           3